 Case 1:19-cr-00138-TH Document 2 Filed 09/04/19 Page 1 of 3 PageID #: 2


                                                                                    FILED
                                                                                 U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF TEXAS
                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS $EP () *, 2019
                                 BEAUMONT DIVISION
                                                                           BY
UNITED STATES OF AMERICA                    §                              DEPUTY
                                            9
V.                                          §       CRIMINAL NO. 1:19-CR- i i 1
                                            §                  rvAt -M c
BRANDON ADAM SPENCER                        §
                                      INDICTMENT

THE UNITED STATES GRAND JU Y CHARGES:

                                         Count One (Violation: 21 U.S.C. §
                                                                 841(a)(1) Possession of a
                                                                 controlled substance for
                                                                 distribution)

       On or about February 7, 2019, in the Eastern District of Texas, Brandon Adam

Spencer, defendant, did knowingly and intentionally possess with intent to distribute a

Schedule I controlled substance, namely, F5-MDMB-PINACA, a synthetic cannabinoid.

       All in violation of 21 U.S.C. § 841(a)(1).




              NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

                      Criminal Forfeiture Pursuant to 21 U.S.C. § 853

       As the result of committing the felony offense in violation of Title 21, United

States Code, Section 841(a)(1) alleged in Count One of this Indictment, defendant

Brandon Adam Spencer shall forfeit to the United States, pursuant to Title 21, United

States Code, Section 853(p) any property constituting, or derived from, proceeds

obtained, directly or indirectly, as a result of the said violation[s] and any property used,
                                                1
 Case 1:19-cr-00138-TH Document 2 Filed 09/04/19 Page 2 of 3 PageID #: 3




or intended to be used, in any manner or part, to commit, or to facilitate the com ission

of the said violationjs], including but not limited to the following:

1. MONEY JUDGMENT, being a sum of money equal to $5,000 in United States

currency representing the amount of proceeds the defendant obtained as a result of the

narcotics offenses, in violation of 21 U.S.C. 841.

       If any of the property described above, as a result of any act or omission

of the defendant:

       a. cannot be located upon the exercise of due diligence;
       b. has been transferred or sold to, or deposited with, a third party;
       c. has been placed beyond the jurisdiction of the court;
       d. has been substantially diminished in value; or
       e. has been commingled with other property which cannot be divided without
       difficulty,

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), to seek forfeiture of

any other property of said defendant(s) up to the value of the forfeitable property

described above.




JOSEPH D. BROWN
UNITED STATES ATTORNEY




ASSISTANT U. S. ATTORNEY

                                              2
 Case 1:19-cr-00138-TH Document 2 Filed 09/04/19 Page 3 of 3 PageID #: 4




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                             BEAUMONT DIVISION

UNITED STATES OF AMERICA §
                                          §
v.                          §
                                          §
BRANDON ADAM SPENCER § CRIMINAL NO. 1:19-CR- | 3

                                NOTICE OF PENALTY

                                       Count One


Violation: 21 U.S.C. §841(a)(l)

Penalty: Imprisonment of not more than twenty years, a fine not to exceed $1 million, or
         both. A term of supervised release of at least 3 years, but not more than life.

Special Assessment: $100.00




                                              3
